PER CURIAM:
HH
Raúl González Díaz fue admitido al ejercicio de la abo-gacía el 5 de noviembre de 1964 y al ejercicio de la notaría el 8 de enero de 1969.
En mayo de 2004 el Tribunal de Primera Instancia de-claró culpable a González Díaz por la comisión de los deli-*650tos de sodomía y violación(1) sentenciándolo a cumplir diez y quince años de reclusión, respectivamente, de forma concurrente. En vista de ello, el Procurador General de Puerto Rico formuló una querella contra González Díaz en la cual solicitó que decretáramos su separación indefinida del ejercicio de la abogacía, así como la eliminación de su nombre del Registro de Abogados. Argumentó que la con-ducta exhibida por éste constituía depravación moral, ra-zón suficiente para su desaforo de acuerdo con la See. 9 de la Ley de 11 de marzo de 1909,(2) y violaba, a su vez, el Canon 38 del Código de Ética Profesional(3) A dicha solici-tud, González Díaz se opuso, en vista de que la aludida sentencia fue apelada(4) González Díaz entiende que la pe-tición del Procurador General es prematura.
Vista la querella y su contestación, concedimos un tér-mino al querellado González Díaz para que mostrara causa por la cual no debíamos ordenar su suspensión de la prác-tica de la abogacía. En cumplimiento con lo ordenado, éste compareció. Resolvemos.
HH
Como se sabe, este Tribunal posee la facultad inherente de reglamentar el ejercicio de la abogacía en nuestra jurisdicción. Como parte de dicha autoridad, puede desaforar o suspender a aquellos miembros de la profesión legal que no sean aptos para desempeñar tal ministerio. Sin embargo, esta facultad no se limita a aquellas causas que surjan con motivo del ejercicio de la profesión; basta con que la conducta desplegada por el abogado afecte sus condiciones morales y, de esa forma, lo haga indigno de ser *651miembro de este foro. In re León Sánchez, 159 D.P.R. Ap. (2003); In re Calderón Nieves, 157 D.P.R. 299 (2002); In re Peña Peña, 153 D.P.R. 642 (2001); In re Rivera Ontrón, 114 D.P.R. 481 (1983). Así también se desprende de la See. 9 de la Ley de 11 de marzo de 1909, supra, la cual dispone:
El abogado que fuere culpable de engaño, conducta inmoral {malpractice), delito grave {felony) o delito menos grave {misdemeanor), en conexión con el ejercicio de su profesión o que fuere culpable de cualquier delito que implicare depravación moral, podrá ser suspendido o destituido de su profesión por el Tribunal Supremo de Puerto Rico. La persona que siendo abo-gado fuere convicta de un delito grave cometido en conexión con la práctica de su profesión o que implique depravación moral, cesará convicta que fuere, de ser abogado o de ser com-petente para la práctica de su profesión. A la presentación de una copia certificada de la sentencia dictada al Tribunal Supremo, el nombre de la persona convicta será borrado, por orden del Tribunal, del registro de abogados. Al ser revocada dicha sentencia, o mediante el perdón del Presidente de Esta-dos Unidos o del Gobernador de Puerto Rico, el Tribunal Supremo estará facultada [sic] para dejar sin efecto o modificar la orden de suspensión. (Enfasis suplido.)
Conforme a lo anterior, toda conducta delictiva del abogado que evidencie su quebrantamiento moral, aun cuando no sea producto del —o en conexión con el— ejercicio de su profesión, es motivo para desaforarlo o suspenderlo. En este contexto, hemos resuelto que depravación moral consiste en “ ‘hacer algo contrario a la justicia, la honradez, los buenos principios o la moral’ ”. In re Piñero Martínez, 161 D.P.R. 293, 296 (2004). Véase In re León Sánchez, supra. En In re García Quintero, 138 D.P.R. 669, 671 (1995), consideramos la depravación moral como el
... estado o condición del individuo, compuesto por una defi-ciencia inherente de su sentido de la moral y la rectitud; en que la persona ha dejado de preocuparse por el respeto y la seguridad de la vida humana y todo lo que hace es esencial-mente malo, doloso, fraudulento, inmoral, vil en su naturaleza y dañino en su [sic] consecuencias.
*652Ciertamente, los actos por los cuales Raúl González Díaz fue condenado ante el foro de instancia constituyen depravación moral y motivo suficiente para suspenderlo del ejercicio de la abogacía y la notaría en Puerto Rico. Dichos delitos ejemplifican la máxima expresión del me-nosprecio a la dignidad humana, a la vida y a la seguridad de los demás. El abogado que no puede respetar tan esen-ciales principios de convivencia social; no es apto para enaltecer el honor de su profesión.
Por los fundamentos que anteceden, y dado que la sen-tencia condenatoria aún no es final y firme, decretamos la suspensión inmediata y provisional de Raúl González Díaz del ejercicio de la profesión de la abogacía y de la notaría, hasta que otra cosa disponga este Tribunal. Le imponemos a Raúl González Díaz el deber de notificar a todos sus clien-tes de su inhabilidad de seguir representándolos, de devol-ver cualesquiera honorarios recibidos por trabajos no rea-lizados e informar oportunamente de su suspensión a los foros judiciales y administrativos del país. Deberá, ade-más, certificarnos dentro del término de treinta días, con-tados a partir de la notificación de la sentencia, el cumpli-miento de estos deberes, y notificar también de ello al Procurador General. La oficina del Alguacil de este Tribunal procederá a incautarse del sello y de la obra notarial de Raúl González Díaz, y los entregará a la Oficina de Inspec-ción de Notarías para su examen e informe a este Tribunal.

Se dictará sentencia de conformidad.

Los Jueces Asociados Señor Fuster Berlingeri, Señor Rivera Pérez y la Jueza Asociada Señora Fiol Matta no intervinieron.

 Arts. 103 y 99 del Código Penal de Puerto Rico de 1974 (33 L.P.R.A. secs. 4065 y 4061).


 4 L.P.R.A. sec. 735.


 4 L.P.R.A. Ap. IX.


 Pueblo v. Raúl González Díaz, Caso KLAN2004-00721.